Citation Nr: 1723776	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a disability, to include multiple sclerosis, manifesting as peripheral neuropathy of the extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980, with additional Reserve service.  His Reserve service included active duty for training (ACDUTRA) from July 12, 1986 to July 28, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his disability was incurred during a period of active duty for training (ACDUTRA).  Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.  Because the Veteran has claimed service connection for disabilities arising out of an incident of Reserve service, specifically ACDUTRA, he should be apprised as to what evidence is required to substantiate a claim for service connection based on a period of ACDUTRA or INACDUTRA.  The August 2010 VCAA notice letter fails to do so.  Upon remand, the AOJ should send the Veteran a VCAA notice letter that notifies the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate his service connection claim based on ACDUTRA and INACDUTRA service.  The notice should further indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159.

An April 2011 VA examination resulted in a conclusion that it is less likely as not that the Veteran has a diagnosis of multiple sclerosis.  The examiner pointed to a notation from the Veteran's neurologist that the diagnosis of multiple sclerosis was "not secure in this patient," and a lack of dissemination, meaning a second attack or changes in lesions on MRI.  The Veteran's claim was for "numbness in extremities."  Therefore,  even if the examiner concludes that the Veteran was misdiagnosed in the 1980s and does not have a current diagnosis of multiple sclerosis, in remission or otherwise, then the examiner must determine what disability is manifesting itself by numbness in the extremities, and provide the requested etiological opinion.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran sought treatment for numbness and pain in both arms and legs as recently as April 2017.  The assessment included bilateral carpal tunnel, diabetic peripheral neuropathy, cerebral thrombosis with cerebral infarction, multiple sclerosis, lumbar back pain with radiculopathy, cervical radiculopathy due to degenerative joint disease of the spine, and thrombotic stroke involving left middle cerebral artery.  A later notation concurred with the diagnoses of possible multiple sclerosis, stroke, and severe cervical and lumbar spinal stenosis.  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103A, 5107 (West 2014) that advises the Veteran of the criteria for service connection based on any period of ACDUTRA and INACDUTRA.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.  This notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA examination with a neurologist if one is available at the VA Medical Center closest to the Veteran, or another appropriate examiner.  After reviewing the claims file, the examiner is to diagnose the disability or disabilities causing numbness to the Veteran's extremities, to include but not limited to potential multiple sclerosis, and provide an opinion for each diagnosed disability causing numbness to the Veteran's extremities regarding whether it is at least as likely as not (50 percent or greater probability) that it was incurred during any period of active duty for training (ACDUTRA) or due to injury during inactive duty training (INACDUTRA).  In providing this opinion, the examiner should specifically discuss any potential relationship between the current disability and the July 1986 symptoms resulting in a diagnosis of multiple sclerosis, which the April 2011 examiner found was not correct.  

Any opinion offered must be supported by a complete rationale.  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




